—Appeal by the plaintiffs and cross appeal by the defendants Thomas E. Halvey and Dolores A. Halvey from an order of the Supreme Court, Queens County (LeVine, J.), dated April 18, 1996.
Ordered that the cross appeal by the defendants Thomas E. Halvey and Dolores A. Halvey is dismissed, for failure to perfect the same in accordance with the rules of this Court (see, 22 NYCRR 670.8 [a], [e]); and it is further,
Ordered that the order is affirmed insofar as appealed from by the plaintiffs, for reasons stated by Justice LeVine at the Supreme Court; and it is further,
Ordered that the defendants-respondents are awarded one bill of costs payable by the plaintiffs. O’Brien, J. P., Joy, Friedmann and Florio, JJ., concur.